e

Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page ip LED

MAR. 31 2020

RMELITA REEDER SHINN, CLER'
IN THE UNITED STATES DISTRICT COURT FOR TR Ree neon RN DIST ORLA.

WESTERN DISTRICT OF OKLAHOMA BY. DEPUTY

 

STEPHEN CHRISTOPHER WRIGHT,

Plaintiff, CT VY 2 0 - 99g”%-
JD

Vv. Case No.

The State of Oklahoma

ee eee ee eee ee

Defendant.

Plaintiff's Complaint, Plaintiffs Memorandum in Support of Law, Plaintiffs Motion for
Temporary Restraining Order

Comes now the Plaintiff, Stephen Wright, seeking relief from damages that occurred when his
Constitutional rights were violated by the state of Oklahoma, and seeking a temporary
restraining order.

Introduction

The state of Oklahoma currently, pursuant to 2006 Oklahoma Code - Title 26. —
Elections §26511: Petitions and filing fees, allows 2 methods in which to appear on the
ballot. One method is to pay a filing fee, and another method is to physically gain
signatures from voters within that district.

The Corona pandemic has caused many states to declare a state of emergency. During
this pandemic, it is advised by health officials to include the Center for Disease Control
to keep distance from one another. This creates a barrier to gathering physical
signatures as it is against the advice of federal health officials to come into contact with
one another at that distance.

The Corona pandemic has caused many states to declare a state of emergency. During
this pandemic, unemployment has skyrocketed to over 3 million, the largest increase in
unemployment rates in American history. Many people have been laid off or unable to
return to work due to the State of Oklahoma's executive orders, causing an
unprecedented financial burden on the entire population of the state of Oklahoma. This
creates a financial barrier to obtaining the funds needed to appear on the ballot and also
gathering the signatures needed to appear on the ballot. Therefore the State of
ed

Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 2 of 8

Oklahoma is creating multiple, unprecedented, barriers to running for office to include
executive orders, Oklahoma statute Title 26 §26511.

The Plaintiff, and others running for public office in Oklahoma, do have a federal
constitutional right to be considered for public service without the burden of invidiously
discriminatory disqualification. The State may not deny to some the privilege of holding
public office that it extends to others on the basis of distinctions that violate federal
constitutional guarantees. This includes financial descrimination.

The Defendant has made it so the only people able to get on the ballot are those with
their own financial resources.

The Plaintiff has been found to have financial barriers, through approval of paupers
applications, in CIV-19-1071-JD and CIV-20-201-JD in US District Court Oklahoma
Western District

The Plaintiff has been found to have financial barriers in FD-2014-51 in Oklahoma
County District Court, and is considered indigent.

JURISDICTION AND VENUE

Plaintiffs’ claims arise under the Constitution and laws of the United States. This
Court has jurisdiction over these claims under 28 U.S.C. §§ 1331, 1343(a)(3).

42. This Court has the authority to grant declaratory and injunctive relief under 28
U.S.C. § 2201-2202 and Fed. R. Civ. P. 57 and 65. The federal rights asserted by
Plaintiffs are enforceable under 42 U.S.C. § 1983.

Venue is proper in the Western District of Oklahoma under 28 U.S.C. § 1391(é).
Defendant resides in this judicial district. All of the events and omissions by Defendants
giving rise to this action occurred in this judicial district.

Parties

The Plaintiff is Stephen Wright, a resident of Oklahoma County in the state of Oklahoma
The Defendant is the State of Oklahoma
Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 3 of 8

Count 1
The Defendant is violating the Plaintiffs Federal Constitutional rights under the
14th amendment.

5. The Defendant is violating the Equal Protection Clause, a part of the 14th amendment to
the United States Constitution, through actions deriving from both enforcement of
executive orders and Oklahoma Statutes. This clause was the basis for Brown v. Board
of Education (1954), the Supreme Court decision that helped to dismantle racial
segregation, and also the basis for many other decisions rejecting discrimination against,
and bigotry towards people belonging to various groups. The Plaintiff is a part of a group
of people identified as Indigent. This group is recognized by the United States and the
State of Oklahoma as a group, or class of people, which have financial barriers and
therefore there has been action taken to make justice and law more equal to this group
of people. An example of this is waiving the fees or security deposit for members of this
group in cases like these. Therefore the precedent is aiding people of this group in
obtaining and protecting rights, which include the right to be considered for public
service without the burden of invidiously discriminatory disqualification the right to not
unfairly or unnecessarily be burdened.

Memorandum of law in Support

The Equal Protection Clause applies to state specification of qualifications for elective
and appointive office. Although one may “have no right” to be elected or appointed to an office,
all persons “do have a federal constitutional right to be considered for public service without the
burden of invidiously discriminatory disqualification. The State may not deny to some the
privilege of holding public office that it extends to others on the basis of distinctions that violate
federal constitutional guarantees.”1989 In Bullock v. Carter, 1990 the Court used a somewhat
modified form of the strict test in passing upon a filing fee system for primary election candidates
that imposed the cost of the election wholly on the candidates and that made no alternative
provision for candidates unable to pay the fees; the reason for application of the standard,
however, was that the fee system deprived some classes of voters of the opportunity to vote for
certain candidates and it worked its classifications along lines of wealth. The system itself was
voided because it was not reasonably connected with the state’s interest in regulating the ballot
and did not serve that interest and because the cost of the election could be met out of the state
treasury, thus avoiding the discrimination.1991

Recognizing the state interest in maintaining a ballot of reasonable length in order to
promote rational voter choice, the Court observed nonetheless that filing fees alone do not test
the genuineness of a candidacy or the extent of voter support for an aspirant. Therefore,
Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 4 of 8

effectuation of the legitimate state interest must be achieved by means that do not unfairly or
unnecessarily burden the party's or the candidate’s “important interest in the continued
availability of political opportunity. The interests involved are not merely those of parties or
individual candidates: the voters can assert their preferences only through candidates or parties
or both and it is this broad interest that must be weighed in the balance. . .. [T]he process of
qualifying candidates for a place on the ballot may not constitutionally be measured solely in
dollars.’1992 In the absence of reasonable alternative means of ballot access, the Court held, a
state may not disqualify an indigent candidate unable to pay filing fees.1993

In Clements v. Fashing,1994 the Court sustained two provisions of state law, one that
barred certain officeholders from seeking election to the legislature during the term of office for
which they had been elected or appointed, but that did not reach other officeholders whose
terms of office expired with the legislators’ terms and did not bar legislators from seeking other
offices during their terms, and the other that automatically terminated the terms of certain
officeholders who announced for election to other offices, but that did not apply to other
officeholders who could run for another office while continuing to serve. The Court was
splintered in such a way, however, that it is not possible to derive a principle from the decision
applicable to other fact situations.

In Williams v. Rhodes,1995 a complex statutory structure that had the effect of keeping
off the ballot all but the candidates of the two major parties was struck down under the strict test
because it deprived the voters of the opportunity of voting for independent and third-party
candidates and because it seriously impeded the exercise of the right to associate for political
purposes. Similarly, a requirement that an independent candidate for office in order to obtain a
ballot position must obtain 25,000 signatures, including 200 signatures from each of at least 50
of the state’s 102 counties, was held to discriminate against the political rights of the inhabitants
of the most populous counties, when it was shown that 93.4% of the registered voters lived in
the 49 most populous counties.1996 But to provide that the candidates of any political
organization obtaining 20% or more of the vote in the last gubernatorial or presidential election
may obtain a ballot position simply by winning the party's primary election, while requiring
candidates of other parties or independent candidates to obtain the signatures of less than five
percent of those eligible to vote at the last election for the office sought, is not to discriminate
unlawfully, because the state placed no barriers of any sort in the way of obtaining signatures
and because write-in votes were also freely permitted.1997

Reviewing under the strict test the requirements for qualification of new parties and
independent candidates for ballot positions, the Court recognized as valid objectives and
compelling interests the protection of the integrity of the nominating and electing process, the
promotion of party stability, and the assurance of a modicum of order in regulating the size of
the ballot by requiring a showing of some degree of support for independents and new parties
before they can get on the ballot. 1998 “[T]o comply with the First and Fourteenth Amendments
the State must provide a feasible opportunity for new political organizations and their candidates
to appear on the ballot.”1999 Decision whether or not a state statutory structure affords a
Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 5 of 8

feasible opportunity is a matter of degree, “very much a matter of ‘consider[ing] the facts and
circumstances behind the law, the interest which the State claims to be protecting, and the
interest of those who are disadvantaged by the classification.’ "2000

Thus, in order to assure that parties seeking ballot space command a significant,
measurable quantum of community support, Texas was upheld in treating different parties in
ways rationally constructed to achieve this objective. Candidates of parties whose gubernatorial
choice polled more than 200,000 votes in the last general election had to be nominated by
primary elections and went on the ballot automatically, because the prior vote adequately
demonstrated support. Candidates whose parties polled less than 200,000 but more than 2
percent could be nominated in primary elections or in conventions. Candidates of parties not
coming within either of the first two categories had to be nominated in conventions and could
obtain ballot space only if the notarized list of participants at the conventions totaled at least one
percent of the total votes cast for governor in the last preceding general election or, failing this, if
in the 55 succeeding days a requisite number of qualified voters signed petitions to bring the
total up to one percent of the gubernatorial vote. “[WJhat is demanded may not be so excessive
or impractical as to be in reality a mere device to always, or almost always, exclude parties with
significant support from the ballot,” but the Court thought that one percent, or 22,000 signatures
in 1972, “falls within the outer boundaries of support the State may require.’2001 Similarly,
independent candidates can be required to obtain a certain number of signatures as a condition
to obtain ballot space.2002 A state may validly require that each voter participate only once in
each year's nominating process and it may therefore disqualify any person who votes in a
primary election from signing nominating or supporting petitions for independent parties or
candidates.2003 Equally valid is a state requirement that a candidate for elective office, as an
independent or in a regular party, must not have been affiliated with a political party, or with one
other than the one of which he seeks its nomination, within one year prior to the primary election
at which nominations for the general election are made.2004 So too, a state may limit access to
the general election ballot to candidates who received at least 1% of the primary votes cast for
the particular office.2005 But it is impermissible to print the names of the candidates of the two
major parties only on the absentee ballots, leaving off independents and other parties.2006 Also
invalidated was a requirement that independent candidates for President and Vice-President file
nominating petitions by March 20 in order to qualify for the November ballot.2007

Footnotes

1989

Turner v. Fouche, 396 U.S. 346, 362-63 (1970) (voiding a property qualification for appointment
to local school board). See also Chappelle v. Greater Baton Rouge Airport Dist., 431 U.S. 159
(1977) (voiding a qualification for appointment as airport commissioner of ownership of real or
personal property that is assessed for taxes in the jurisdiction in which airport is located); Quinn
v. Millsap, 491 U.S. 95 (1989) (voiding property ownership requirement for appointment to board
authorized to propose reorganization of local government). Cf. Snowden v. Hughes, 321 U.S. 1
(1944).
Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 6 of 8

1990 405 U.S. 134, 142-44 (1972).

1991 405 U.S. at 144-49.

4992 Lubin v. Panish, 415 U.S. 709, 716 (1974).

1993 Concurring, Justices Blackmun and Rehnquist suggested that a reasonable alternative
would be to permit indigents to seek write-in votes without paying a filing fee, 415 U.S. at 722,
put the Court indicated this would be inadequate. Id. at 719 n.5.

1994 457 U.S. 957 (1982). A plurality of four contended that save in two circumstances—ballot
access Classifications based on wealth and ballot access classifications imposing burdens on
new or small political parties or independent candidates— limitations on candidate access to the
ballot merit only traditional rational basis scrutiny, because candidacy is not a fundamental right.
The plurality found both classifications met the standard. Id. at 962-73 (Justices Rehnquist,
Powell, O'Connor, and Chief Justice Burger). Justice Stevens concurred, rejecting the plurality’s
standard, but finding that inasmuch as the disparate treatment was based solely on the state’s
classification of the different offices involved, and not on the characteristics of the persons who
occupy them or seek them, the action did not violate the Equal Protection Clause. Id. at 973.
The dissent primarily focused on the First Amendment but asserted that the classifications failed
even a rational basis test. Id. at 976 (Justices Brennan, White, Marshall, and Blackmun).

4995 393 U.S. 23 (1968). “[T]he totality of the Ohio restrictive laws taken as a whole imposes a
burden on voting and associational rights which we hold is an invidious discrimination, in
violation of the Equal Protection Clause.” Id. at 34. Justices Douglas and Harlan would have
relied solely on the First Amendment, id. at 35, 41, and Justices Stewart and White and Chief
Justice Warren dissented. Id. at 48, 61, 63.

1996 Moore v. Ogilvie, 394 U.S. 814 (1969) (overruling MacDougall v. Green, 335 U.S. 281
(1948)).

1997 Jenness v. Fortson, 403 U.S. 431 (1971).

4998 Storer v. Brown, 415 U.S. 724 (1974); American Party of Texas v. White, 415 U.S. 767
(1974); Illinois State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173 (1979). See also
Indiana Communist Party v. Whitcomb, 414 U.S. 441 (1974) (impermissible to condition ballot
access upon a political party's willingness to subscribe to oath that party “does not advocate the
overthrow of local, state or national government by force or violence,” opinion of Court based on
First Amendment, four Justices concurring on equal protection grounds).

1999 Storer v. Brown, 415 U.S. 724, 746 (1974).

2000 415 U.S. at 730 (quoting Williams v. Rhodes, 393 U.S. 23, 30 (1 968)).

2001 American Party of Texas v. White, 415 U.S. 767, 783 (1974). In Storer v. Brown, 415 U.S.
724, 738-40 (1974), the Court remanded so that the district court could determine whether the
burden imposed on an independent party was too severe, it being required in 24 days in 1972 to
gather 325,000 signatures from a pool of qualified voters who had not voted in that year’s
partisan primary elections. See also Illinois State Bd. of Elections v. Socialist Workers Party,
440 U.S. 173 (1979) (voiding provision that required a larger number of signatures to get on
ballot in subdivisions than statewide).

2002 American Party of Texas v. White, 415 U.S. 767, 788-91 (1974). The percentages varied
with the office but no more than 500 signatures were needed in any event.

2003 415 U.S. at 785-87.
fe

Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 7 of 8

2004 Storer v. Brown, 415 U.S. 724, 728-37 (1974). Dissenting, Justices Brennan, Douglas and
Marshall thought the state interest could be adequately served by a shorter time period than a
year before the primary election, which meant in effect 17 months before the general election.
Id. at 755.

2005 Munro v, Socialist Workers Party, 479 U.S. 189 (1986).

2006 American Party of Texas v. White, 415 U.S. 767, 794-95 (1974). Upheld, however, was
state financing of the primary election expenses that excluded convention expenses of the small
parties. Id. at 791-94. But the major parties had to hold conventions simultaneously with the
primary elections the cost of which they had to bear. For consideration of similar contentions in
the context of federal financing of presidential elections, see Buckley v. Valeo, 424 U.S. 1,
93-97 (1976).

2007 Anderson v. Celebrezze, 460 U.S. 780 (1983). State interests in assuring voter education,
treating all candidates equally (candidates participating in a party primary also had to declare
candidacy in March), and preserving political stability, were deemed insufficient to justify the
substantial impediment to independent candidates and their supporters.

Relief
The Plaintiff requests relief from Economic Damages equaling the salary, for the full duration of
office, in the position of US House of Representatives. The amount of economic damages
requested is $348,000

The Plaintiff is seeking a permanent injunction against Oklahoma State statute 2006 Oklahoma
Code - Title 26. — Elections §26511
Case 5:20-cv-00287-JD Document1 Filed 03/31/20 Page 8 of 8

Plaintiffs Motion for Temporary Restraining Order

1. Comes now the Plaintiff seeking Temporary Restraining Orders prohibiting the
State of Oklahoma from enforcing unconditionally biased statues to include 2006
Oklahoma Code - Title 26. Elections §26511: Petitions and filing fees. The
Corona Epidemic has made appearing on the ballot impossible unless you are
one class, or group, of people which is a class that has no financial barriers.

Brief in Support

2. The Temporary Restraining Order should be approved because serious and
irreparable harm will come to the Plaintiff to include not being able to appear on
the ballot for Congressional District 3, it is likely the Plaintiff will be successful in
this complaint based on merits, and it is in the best interest of the public to be fair
and apply justice everyone equally, and it is in the best interest of the public to
not come into contact with one another to gain signatures for compliance with
2006 Oklahoma Code - Title 26. Elections §26511 during a contagious virus
outbreak and pandemic, and because the Center for Disease Control (A federal
agency) advises against the actions which the Oklahoma statute requires to gain
access to the ballot. It is a danger to public health to not grant this Temporary
Restraining Order.

Relief

3. The Plaintiff requests this court create an order that Prohibits the State of
Oklahoma from requiring any money or signatures from a candidate for public
office

4. The Plaintiff requests this court create an order that orders the State of
Oklahoma to “Place any and all individuals on the ballot without any requirement
of signature or money”

_Steghn bork

: wAlen Abc oe
See Fr
